DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All the previous claim rejections made under 35 U.S.C. 103 as indicated in the Office action dated September 2, 2021 are withdrawn in view of the new limitations in claims 1, 6, 20 and 21.  
New rejections1 are made in this Office action to address the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itaconix (RevCare NE 100S-Technical Data Sheet, January 2017, ver. 1.3, cited in IDS ) as evidenced by applicant’s own disclosure and in view of Novoseletsky (“Ashland’s inspiration doubles for new ingredients”, Cosmetics & Toiletries, October 9, 2017), Castle et al. (US 20160250134 A1, published on  September 1, 2019) (‘Castle” hereunder)  and Norman et al. (US 20190231677 A1, published on August 1, 2019) (“Norman” hereunder). 

Applicant admits that the film forming polymer of the formula (I) in claim 1 is preferably the product “RevCare NE100S” from Itaconix LLC.  See published specification, [0019].  
Itaconix discloses a hair gel formulation comprising sodium polyitaconate (RevCare NE 100S) in 6 wt % based on the total weight of the composition and hydroxyethylcellulose in 2 wt %.  See instant claims 1, 5 and 6. 
Itaconix fails to discloses plant extracts as required in amended claim 1. 
Novoseletsky teaches that Conarom b aromatic by Ashland contains phenyl propanol and Humulus Lupulus (hops) extract; the product adds “flowery-to-spicy fragrance “ and meets “the growing demand for multifunctional and sustainable ingredients” and contributes to the microbial stabilization of end use products.  The reference further teaches that the product is applicable in a broad range of formulation and pH ranges. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Itaconix and incorporate to the composition the plant extract/phenyl propanol preservative disclosed in Novoseletsky.  The skilled artisan would have been motivated to do so, as 1) all the references teach using preservatives in cosmetic formulations and 2) Novoseletsky teaches hops extract/phenyl propanol preservative which is also used for its flower-to spicy fragrance; and 3) the latter teaches that such preservatives are meet the demands of the current 

Itaconix fails to teach the specific rheology modifiers of the present claims. 
Norman teaches that hydroxypropylcellulose and hydroxyethylcellulose are polysaccharides well known as thickening agents in cosmetic art.  See [0077-0083].   Also disclosed are natural gums including acacia, carrageenan, gellan gum, etc.  
Substituting art-recognized functional equivalent used for the same purposes is prima facie obvious.  See MPEP 2166.04, II.  In this case, Norman establishes that hydroxyethylcellulose in Itaconix and the rheology modifiers of the present claims, such as hydroxypropylcellulose, acacia, carrageenan or gellan gum, etc. are well known as thickening polymers in formulating topical products. Thus, substituting one for the other to control the rheology of the Itaconix hair gel would have been prima facie obvious.  See instant claims 1 and 4.  


Amended claim 1 also requires the amount of the film-forming agent be in the range of 2 – 4.5 wt % based on the total weight of the composition.  Optimization of a prior art conditions through routine experimentations is prima facie obvious.  See MPEP 2144.05 II.  “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In this case, Itaconix teaches that the recommended addition level the film-forming agent is 5-6 wt %.  See last page, Formulation NE3.  The reference further teaches that higher loadings are achieved in mixtures of water and alcohol at lower pH, which implies that an alcohol-free formulation may have a lower level of the film-forming agent.  
Castle further teaches that salts of itaconic acid are useful as film formers and styling polymers in hair styling products.  The reference further discloses: 
[0181]   The quantity of film forming polymer present within the cosmetic or personal care composition varies depending on the nature of the product. In an embodiment, the cosmetic or personal care composition comprises 2-10 wt. % of a polymer defined herein. Suitably, the cosmetic or personal care composition comprises 3-8 wt. % of a polymer defined herein. More suitably, the cosmetic or personal care composition comprises 3.5-6.5 wt. % of a polymer defined herein.

Castle further discloses a hair gel comprising 8 wt % of the polymer; the composition imparts “good firm hold” to treated hair.  See Example 32.  Example 33 also discloses a hair mousse comprising 3.9 wt % of the polymer; the composition is described as “a clear low viscosity liquid that could be used to style hair tresses.”   In view of such teachings, since Castle teaches the same itaconic polymer salt useful in hair styling composition and suggests that 3.5-6.5 wt % of the polymer can be used, the skilled artisan would have been obviously motivated to look for optimal amount of the hair styling agent by routine experimentations.  Since Castle indicates that a higher amount (8 wt %) results in a firm hold while disclosing a styling formulation with the concentration as low as 3.9 wt%, manipulation and optimization of the polymer concentration to meet the suitable level of hold and styling would have been prima facie obvious and well within the skill of ordinary skill in the art. See also instant claim 6.  



Amended claim 1 also requires the amount of the rheology modifier in the range of 0.1 to 1.8 wt % based on the total weight of the composition.  
Again, optimization of a prior art conditions through routine experimentations is prima facie obvious.  See MPEP 2144.05 II.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller.  In this case, Itaconix discloses a hair gel formulation containing sodium polyitaconate in 6 wt % based on the total weight of the composition and hydroxyethylcellulose in 2 wt %.  See instant claims 1, 4, 5 and 6.  Norman also teaches, “[t]hickeners include those that can increase the viscosity of a composition without substantially modifying the efficacy of the active ingredient within the composition. Thickeners can also increase the stability of the composition of the invention.”  See [0078].  Based on the teachings, manipulating the concentrations to find an optimal concentration of a thickener that can provide a suitable viscosity and stability would have taken only one of ordinary skill in the art. See also instant claim 6. 
Regarding claim 7, the formulation contains 89 wt % of water. 

2.	Claims 20-24, 27, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Itaconix as evidenced by applicant’s own disclosure and in view of Novoseletsky, Castle, Norman and Muller et al. (US 20130149275 A1, published on June 13, 2013) (“Muller” hereunder).

The composition in amended claim 20 consists of the recited components; the example formulation in Itaconix however, contains glycerine and panthenol. 
Omission of an element and its function is obvious if the function of the element is not desired.  See MPEP 2144.04, II.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
In this case, Itaconix teaches that the itaconic acid polymer sufficiently dissolves in water, which suggests that water alone is needed as a solvent.  The references 
Muller teaches that glycerin is typically used as a water-soluble solvent in compositions for temporarily shaping hair. See [0054]. The reference further teaches that addition of glycerin is particularly desired “if a more flexible hold is desired.”  See [0055].  Similarly, the reference teaches that panthenol is used in addition to glycerin “if a particularly flexible hold is desired.”  See [0147].  
In view of such teaching, addition of glycerin and panthenol in the Itaconix or Castle example formulation as solvents or as plasticizer is not needed or may not be desired since the references teach that the itaconic acid polymer dissolves in water and imparts a touchable soft, natural feel to the hair.  Omission of glycerin/panthenol as a solvent or plasticizer would have been prima facie obvious as the references suggest the itaconic acid polymer may not need solvents other than water or additional plasticizer. 
Alternatively, addition of glycerine or panthenol may be avoided when maximum flexible hold is not desired. Omission of these solvent/plasticizer components from prior art to make a hair styling gel that impart less flexible hold would have been prima facie obvious.  
Applicant admits that the film forming polymer of the formula (I) in claim 1 is preferably the product “RevCare NE100S” from Itaconix LLC.  See published specification, [0019].  

Itaconix fails to discloses the preservative as required in claim 20. 
Novoseletsky teaches that Conarom b aromatic by Ashland contains phenyl propanol and Humulus Lupulus (hops) extract; the product adds “flowery-to-spicy fragrance“ and meets “the growing demand for multifunctional and sustainable ingredients” and contributes to the microbial stabilization of end use products.  The reference further teaches that the product is applicable in a broad range of formulation and pH ranges. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Itaconix and incorporate to the composition the plant extract/phenyl propanol preservative disclosed in Novoseletsky.  The skilled artisan would have been motivated to do so, as 1) all the references teach using preservatives in cosmetic formulations and 2) Novoseletsky teaches hops extract/phenyl propanol preservative which is also used for its flower-to spicy fragrance; and 3) the latter teaches that such preservatives are meet the demands of the current trend of using sustainable, multifunctional ingredients.  Since Novoseletsky teaches that this preservative is applicable in a wide range of cosmetic composition and pH range, the skilled artisan would have had a reasonable expectation of successfully producing a stable and fragrant hair gel made from a naturally sourced ingredient. See instant claims 20-24.  


Norman teaches that hydroxypropylcellulose and hydroxyethylcellulose are polysaccharides well known as thickening agents in cosmetic art.  See [0077-0083].   Also disclosed are natural gums including acacia, carrageenan, gellan gum, etc.  
Substituting art-recognized functional equivalent used for the same purposes is prima facie obvious.  See MPEP 2166.04, II.  In this case, Norman establishes that hydroxyethylcellulose in Itaconix and the rheology modifiers of the present claims, such as hydroxypropylcellulose, acacia, carrageenan or gellan gum, etc. are well known as thickening polymers in formulating topical products. Thus, substituting one for the other to control the rheology of the Itaconix hair gel would have been prima facie obvious.  See instant claims 27, 27, 31-33.


Amended claim 20 also requires the amount of the film-forming agent be in the range of 2 – 4.5 wt % based on the total weight of the composition.  Optimization of a prior art conditions through routine experimentations is prima facie obvious.  See MPEP 2144.05 II.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In this case, Itaconix teaches that the recommended addition level the film-forming agent is 5-6 wt %.  See last page, Formulation NE3.  The reference further teaches that higher loadings are achieved in mixtures of water and alcohol at lower pH, which implies that an alcohol-free formulation may have a lower level of the film-forming agent.  

[0181]   The quantity of film forming polymer present within the cosmetic or personal care composition varies depending on the nature of the product. In an embodiment, the cosmetic or personal care composition comprises 2-10 wt. % of a polymer defined herein. Suitably, the cosmetic or personal care composition comprises 3-8 wt. % of a polymer defined herein. More suitably, the cosmetic or personal care composition comprises 3.5-6.5 wt. % of a polymer defined herein.

Castle further discloses a hair gel comprising 8 wt % of the polymer; the composition imparts “good firm hold” to treated hair.  See Example 32.  Example 33 also discloses a hair mousse comprising 3.9 wt % of the polymer; the composition is described as “a clear low viscosity liquid that could be used to style hair tresses.”   In view of such teachings, since Castle teaches the same itaconic polymer salt useful in hair styling composition and suggests that 3.5-6.5 wt % of the polymer can be used, the skilled artisan would have been obviously motivated to look for optimal amount of the hair styling agent by routine experimentations.  Since Castle indicates that a higher amount (8 wt %) results in a firm hold while disclosing a styling formulation with the concentration as low as 3.9 wt%, manipulation and optimization of the polymer concentration to meet the suitable level of hold and styling would have been prima facie obvious and well within the skill of ordinary skill in the art. See also instant claim 21 and 34.  



Amended claim 20 also requires the amount of the rheology modifier in the range of 0.1 to 1.8 wt % based on the total weight of the composition.  
In re Aller.  In this case, Itaconix discloses a hair gel formulation containing sodium polyitaconate in 6 wt % based on the total weight of the composition and hydroxyethylcellulose in 2 wt %.  See instant claims 1, 4, 5 and 6.  Norman also teaches, “[t]hickeners include those that can increase the viscosity of a composition without substantially modifying the efficacy of the active ingredient within the composition. Thickeners can also increase the stability of the composition of the invention.”  See [0078].  Based on the teachings, manipulating the concentrations to find an optimal concentration of a thickener that can provide a suitable viscosity and stability would have taken only one of ordinary skill in the art. See also instant claims 21 and 34.  

3.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Itaconix as evidenced by applicant’s own disclosure and in view of Novoseletsky, Castle, Norman and Muller as applied to claims 20-24, 27 and 31-34 as above, and further in view of Stella et al. (US 20160095809 A1, published on April 7, 2016) (“Stella” hereunder). 
Itaconix fails to teach the specific rheology modifiers of the present claims. 
Stella teaches that hydroxypropylcellulose, hydroxyethylcellulose, dehydroxanthan, etc, are water-soluble polysaccharides well known as thickening agents in cosmetic art.  See [0102-0110].   
. 

4.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Itaconix as evidenced by applicant’s own disclosure and in view of Novoseletsky, Castle, Norman and Muller as applied to claims 20-24, 27 and 31-34 as above, and further in view of Globally Cool (“Tara Gum”, July 2016). 
Itaconix fails to teach the specific rheology modifiers of the present claims. 
Globally Cool teaches that cosmetic application of tara gum increased as of 2016 due to the increased use of natural ingredients in the industry.  See p. 17, section 4.1.4. The reference teaches that tara gum is commonly used as a thickening and stabilizing agents and also retains moisture.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Itaconix and substitute the disclosed thickening agent with tara gum as motivated by Globally Cool.  The skilled artisan would have been motivated to do so, as the latter teaches that tara gum has been increasingly used in the cosmetic industry as a thickening, stabilizing and moisture retaining agent due to the recent demand of natural ingredients in cosmetic formulations.  Since the reference teaches that tara gum has been commonly used in . 

5.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Itaconix as evidenced by applicant’s own disclosure and in view of Novoseletsky, Castle, Norman and Muller as applied to claims 20-24, 27, 31-34 as above, and further in view of Aubrun et al. (US 20160000681 A1, published January 7, 2016) (“Aubrun” hereunder). 
Itaconix fails to teach the specific rheology modifiers of the present claims. 
Aubrun teaches that hydroxypropylcellulose, hydroxyethylcellulose are water-soluble polysaccharides well known as thickening agents in cosmetic art.  See [0102-0110].   Also disclosed are starches including wheat (triticum vulgare) starch, oryza sativa starch, modified starch from corn, etc.  
Substituting art-recognized functional equivalent used for the same purposes is prima facie obvious.  See MPEP 2166.04, II.  In this case, Aubrun establishes that hydroxyethylcellulose in Itaconix and the rheology modifiers of the present claims, such as wheat starch, oryza sativa starch, modified corn starch, etc. are well known as thickening polymers in formulating topical products. Thus, substituting one for the other to control the rheology of the Itaconix hair gel would have been prima facie obvious. 	 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 20-34 have been considered but are moot because the new grounds of rejections do not rely on any 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that a new reference, Castle et al. (US 20160250134 A1), which is cited in the present rejections, is different from the previously cited non-patent literature by the same author (Castle, “Styling hair-naturally:RevCare NE 100S Styling Resin, 2016).